Citation Nr: 1728864	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  06-03 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for fracture of the right hand, middle (third) finger, dorsal corner of the base of the middle phalanx with joint surface involvement, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for right avulsion fracture on the tip of the medial malleolus for the period prior to September 30, 2010, in excess of 10 percent for the period from September 30, 2010 to June 27, 2012, and in excess of 20 percent from June 28, 2012.

3.  Entitlement to an initial compensable rating for rhinitis.

4.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a disability characterized by neck cramps/spasms.

7.  Entitlement to service connection for a disability characterized by leg cramps/spasms.

8.  Entitlement to service connection for erectile dysfunction (ED).

9.  Entitlement to service connection for nerve damage of the lower extremities.

10.  Entitlement to service connection for passive aggressive personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from January 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Oakland, California.

In November 2013 and May 2016, the Veteran testified before a Decision Review Officer (DRO) and in March 2017, the Veteran testified at a videoconference hearing before the undersigned.  Transcripts of these hearings are of record.

The Board additionally notes that while private treatment records pertaining to the Veteran's skin condition were associated with the claims file following transfer of the appeal to the Board, the evidence contained in these records is either redundant or irrelevant of the evidence already of record pertaining to the Veteran's service-connected pseudofolliculitis barbae.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's fracture of the right hand, middle (third) finger, dorsal corner of the base of the middle phalanx with joint surface involvement causes limitation of motion, pain, and functional impairment, but the disability is not analogous to amputation of the finger, does not result in limitation of motion of other digits or interference with overall function of the hand.

2.  For the period from August 13, 2001 through September 29, 2010, the Veteran's right ankle has demonstrated normal range of motion with pain on examination.

3.  For the period from September 30, 2010 to June 27, 2012, the Veteran's right ankle has more nearly approximated marked limited motion but not ankylosis.

4.  For the period from June 28, 2012 to the present, the Veteran's right ankle has not demonstrated ankylosis.

5.  Throughout the entire period under appeal, the Veteran's allergic rhinitis disability has not been manifested by evidence of nasal polyps, 50 percent nasal obstruction on both sides or complete obstruction on one side.

6.  Throughout the entire period under appeal, the Veteran's service-connected pseudofolliculitis barbae has been consistently analogous to eczema and with exfoliation, exudation or itching, involving an exposed surface.

7.  Since August 30, 2002, the evidence is at least evenly balanced as to whether the Veteran's service-connected pseudofolliculitis barbae has involved at least 5 percent but less than 20 percent, of exposed areas are affected.

8.  Throughout the entire period under appeal, the Veteran's pseudofolliculitis barbae has not manifested constant exudation or itching, extensive lesions, or marked disfigurement, nor has it been exceptionally repugnant and systemic or nervous manifestations have not been demonstrated.

9.  Since August 30, 2002, the Veteran's service-connected pseudofolliculitis barbae has not required the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during a 12-month period.

10.  The evidence is evenly balanced as to whether the Veteran's GERD is proximately due to or the result of medications taken for service-connected rhinitis, left and right knee strain, right avulsion fracture on the tip of the medial malleolus, and bilateral pes planus.

11.  The evidence fails to establish that the Veteran has or had a disability characterized by neck cramps/spasms at any time during the appeal period.

12.  The evidence fails to establish that the Veteran has or had a disability characterized by leg cramps/spasms at any time during the appeal period.

13.  The evidence shows that the Veteran's ED did not manifest in service and is otherwise unrelated to service.

14.  The evidence shows that the Veteran's lower extremity nerve damage did not manifest in service, or for many years thereafter, and is otherwise unrelated to service or a service-connected disability.

15.  The evidence shows that the Veteran has been diagnosed with passive aggressive personality disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for fracture of the right hand, middle (third) finger, dorsal corner of the base of the middle phalanx with joint surface involvement have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5226 (2016).

2.  For the period from August 13, 2001 through September 29, 2010, the criteria for an initial 10 percent rating, but no higher, for right avulsion fracture on the tip of the medial malleolus have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.59, 4.71a, Diagnostic Code 5271 (2016).

3.  For the period from September 30, 2010 to June 27, 2012, the criteria for a 20 percent rating, but no higher, for right avulsion fracture on the tip of the medial malleolus have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.59, 4.71a, Diagnostic Code 5271.

4.  For the period from June 28, 2012 to the present, the criteria for a rating in excess of 20 percent for right avulsion fracture on the tip of the medial malleolus have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.59, 4.71a, Diagnostic Code 5271.

5.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.97, Diagnostic Code 6522 (2016).

6.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 10 percent rating, but no higher, for the service-connected pseudofolliculitis barbae have been met during the entire period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Codes 7806, 7814 (effective prior to August 30, 2002) and Diagnostic Codes 7800, 7806, 7813 (effective August 30, 2002).

7.  Resolving reasonable doubt in favor of the Veteran, the criteria for establishing entitlement to service connection for GERD on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

8.  The criteria for establishing entitlement to service connection for a disability characterized by neck cramps/spasms have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

9.  The criteria for establishing entitlement to service connection for a disability characterized by leg cramps/spasms have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

10.  The criteria for establishing entitlement to service connection for ED have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

11.  The criteria for establishing entitlement to service connection for lower extremity nerve damage, to include on a secondary basis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2016).

12.  A personality disorder is not a disease or injury within the meaning of the law providing compensation.  38 C.F.R. §§ 3.303, 4.9 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2003, September 2010 and April 2013, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.

Legal Principles and Analysis

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

In addition, 38 C.F.R. § 4.59  provides that it is the intention of the rating schedule to recognize both painful motion and actually painful joints as entitled to at least the compensable rating for the joint.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis).  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the Court rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-429.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Right Hand

The Veteran's fracture of the right hand, middle (third) finger, dorsal corner of the base of the middle phalanx with joint surface involvement, has been rated under Diagnostic Code 5226 for ankylosis of the long finger.  38 C.F.R. § 4.71a.  This Diagnostic Code provides for a 10 percent rating and does not distinguish between favorable or unfavorable ankylosis for compensation purposes.

Diagnostic Code 5229 also provides for a single, 10 percent rating for limitation of motion of the long finger.  38 C.F.R. § 4.71a.  The note to Diagnostic Code 5226 directs the rating specialist to consider whether to evaluate the finger disability as amputation by analogy.  Id.  Diagnostic Code 5154 provides for a 20 percent disability for amputation of the long finger with metacarpal resection (more than one-half the bone lost).  Id.  The ratings for the long finger are the same whether the disability affects the dominant or non-dominant hand.  Id.

The Board has reviewed the post-service treatment records including August 2004, June 2008, and August 2016 VA examination reports.  This evidence shows limitation of motion and pain but no ankylosis or functional limitation analogous to amputation at the metacarpal.  At the August 2016 VA examination, the examiner specifically noted that there was no functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.

In addition, the most probative evidence does not reflect that additional evaluation is warranted for resulting limited motion of other digits or interference with overall function of the hand.  The August 2004 examination showed that physical examination of the hands revealed there to be normal range of motion without swelling.  The June 2008 examination showed physical examination of the hands was negative for amputation, ankylosis, or deformity of any digit, no gap between the thumb pad and tips of fingers or between finger and proximal transverse crease of hand; there was no decreased strength for pushing, pulling and twisting and no decreased dexterity for twisting, probing, writing, touching or expression.  Although the Veteran has reported some trouble gripping, the August 2016 examination showed that he "really has not given it a second thought," and strength testing showed hand grip of 5/5 without muscle atrophy.

Based on the above, there is no basis to assign an initial rating in excess of 10 percent.  As the Veteran is currently in receipt of the maximum rating provided by Diagnostic Code 5226, there is no basis for the assignment of a higher evaluation based on DeLuca and the related provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Right Ankle

The Veteran's right avulsion fracture on the tip of the medial malleolus is rated under Diagnostic Code 5271, for limitation of motion of the ankle.  The disability has been rated noncompensable from August 13, 2001 through September 29, 2010; 10 percent disabling from September 30, 2010 to June 27, 2012; and 20 percent disabling from June 28, 2012 to the present.

Limited motion of the ankle is assigned a 10 percent rating when the limitation is moderate, and a 20 percent rating when it is marked.  Diagnostic Code 5271.  Ankle ankylosis in plantar flexion of less than 30 degrees is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Ratings of 30 and 40 percent are available when there is ankylosis of the ankle in plantar flexion greater than 30 degrees, in dorsiflexion between 0 and 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Separate rating criteria are available for astragalectomy, os calcis, malunion or the astragalus, and ankylosis of the subastragalar or tarsal joint, but as the Veteran has not at any time been shown to have these disorders, these rating criteria will not be considered at this time.  38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2016).

Words such as "slight," "moderate," "marked," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).

August 13, 2001 to September 29, 2010

At an August 2004 VA examination, the Veteran reported trouble walking and physical examination of the feet revealed there to be generalized tenderness but range of motion of the ankles was normal.  X-rays revealed enthesophyte at the calcaneal insertion of the Achilles tendon and mild degenerative changes.

At a November 2004 VA examination, the Veteran reported periodic swelling of his ankles.  Physical examination revealed ankle joint range of motion within normal limits but the Veteran reported severe pain with range of motion of all joints.

In light of the above, the Board finds that an initial 10 percent rating - the minimal compensable rating under the applicable diagnostic code - but no higher is warranted for the period prior to September 30, 2010 as the Veteran's right ankle disability has been shown to be actually painful.  See Petitti, 27 Vet. App. at 415; see also Southall-Norman v. McDonald, No. 15-1357, 2016 WL 7240720 (U. S. Vet. App. Dec. 15, 2016 ) (providing that Section 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements).  Since both VA examinations found normal range of motion, however, there is no reasonable basis to conclude that the right ankle demonstrated marked limited motion or ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271.

September 30, 2010 to the Present

At a September 2010 VA examination, the Veteran reported that he received steroid injections from an outside doctor every three months.  The Veteran reported symptoms included giving way, instability, pain, stiffness, decreased speed of joint motion, severe flare-ups every two to three weeks for three to seven days but no deformity, incoordination, effusion, dislocation, or subluxation.  Flare-ups were precipitated by standing too long or walking too much and were worse with stairs and cold weather.  Alleviating factors included rest, medication, heat and ice and capsaicin cream.  Physical examination revealed tenderness, pain at rest, and weakness but no ankle instability, tendon abnormality or angulation.  There was zero to 10 degrees of dorsiflexion and zero to twenty degrees of plantarflexion with objective evidence of pain with active motion.  X-rays revealed calcification within the interosseous ligament bilaterally compatible with remote trauma, no posttraumatic osteoarthritis but bicaneal spurring.

A May 2011 VA treatment record indicated that the right ankle was very painful and exhibited minimal movement.  

A June 2012 VA treatment record indicates that the Veteran complained of pain and instability in his ankles and was given an ankle brace.  Another June 2012 VA treatment record shows that the Veteran reported that he recently fell because his ankles locked up.

At a June 2012 VA examination, the Veteran reported instability, increased pain and locking and flare-ups and that at times he could not put any weight on his right ankle.  Physical examination revealed 10 degrees of plantar flexion with pain beginning at zero degrees; 15 degrees of dorsiflexion with pain beginning at zero degrees.  Although there was some additional functional impairment following repetitions, range of motion was unchanged and there was no indication that it resulted in ankylosis.

At an April 2013 VA examination, the Veteran again reported complaints similar to the June 2012 VA examination.  Physical examination revealed 10 degrees of plantar flexion without objective evidence of painful motion; 15 degrees of dorsiflexion without objective evidence of painful motion.  Although there was some additional functional impairment following repetitions, range of motion was unchanged and there was no indication that it resulted in ankylosis.

At an August 2016 VA examination, the Veteran reported that his ankle was "not so good," that he would have to take a pain pill, and that it prevented him from jogging and that he "has to be very careful with extended walking."  Physical examination revealed 35 degrees of plantar flexion and 15 degrees of dorsiflexion.  There was no additional loss of function or range of motion after repetitions.  There was no ankylosis.

Based on the above, the Board finds that a 20 percent rating is warranted for the period from September 30, 2010 to June 27, 2012.  The September 2010 VA examination indicated that the Veteran had approximately half the normal range of motion in his right ankle but he also reported frequent flare-ups during which the ankle was more impaired.  Subsequent VA treatment records suggest that range of motion was even further limited than as shown at the September 2010 examination.  Accordingly, the Board finds that while there is some question as to whether the right ankle should be considered moderate or marked, the evidence more nearly approximates marked limited motion.  38 C.F.R. § 4.7.

At no time during the period on appeal is a rating in excess of 20 percent warranted.  While the Veteran's right ankle has exhibited limited and painful motion, and although he has reported occasional locking, none of the VA examinations demonstrated ankylosis and the Veteran has indicated that, in general, his ankle has not totally prevented him from walking.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

The Board has also considered 38 C.F.R. § 4.59 regarding the Veteran's painful motion.  For the period prior to September 30, 2010, while there is evidence of painful motion, the Veteran has already been assigned a compensable rating and there is no indication that such has resulted in functional impairment approximating marked limited motion.  From September 30, 2010, the Veteran has been assigned the maximum rating for the right ankle based on limitation of motion, and pain alone does not allow for a higher rating.  See Johnston, 10 Vet. App. at 85 (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  The Board considered the Veteran's lay statements regarding the functional impact of his service-connected right ankle disability, see Jandreau, 492 F.3d at 1376-77, but to the extent that the Veteran argues his symptomatology is more severe than shown on evaluation, his statements must be weighed against the other evidence of record, and are outweighed by the examination findings of trained health care professionals.




Rhinitis

The Veteran's rhinitis is rated noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522.  Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

A January 2002 private treatment record shows that the Veteran reported congestion and continued throat and nasal problems.

An August 2012 VA treatment record shows that the Veteran reported allergic rhinitis symptoms including runny nose, nasal congestion, and post-nasal drip with the sensation of scratchy, irritated throat.  He reported that nasal steroids were ineffective.  The assessment was that the Veteran's symptoms were likely due to exacerbation of allergic rhinitis due to the Veteran's lack of self-management.

At a July 2013 VA examination, the Veteran reported experiencing constant post-nasal drip, runny nose and stuffy nose.  He claimed receiving nasal inhaler and antibiotics.  He had not required surgery or incapacitation.  The examiner noted that the Veteran was a poor historian and that he did not see an ear, nose and throat surgeon.  The examiner diagnosed his symptoms as rhinitis and noted that there was not greater than 50 percent obstruction of the nasal passage on both sides; there was not complete obstruction on one side; there was not permanent hypertrophy of the nasal turbinates; there were no nasal polyps; and that the Veteran did not have any granulomatous conditions.  July 2013 sinus X-rays revealed normal paranasal sinus examination with no radiographic evidence of sinusitis, and no evidence of mucosal thickening or fluid in the paranasal sinuses.  The examiner commented that although the Veteran claimed to have sinusitis, this was not found clinically or radiographically.

An August 2015 CT scan of the sinuses revealed minimal mucosal thickening left sphenoid sinus.

In May 2016, the RO attempted to schedule the Veteran for a VA examination related to his rhinitis but when the RO contacted him, he became agitated, began to use inappropriate language, and refused to schedule an appointment.  The RO then cancelled the examination request.

Based upon review of the evidence of record, the Board finds that an initial compensable rating must be denied.  38 C.F.R. § 4.97, Diagnostic Code 6522.  While the Veteran has reported experiencing a runny nose, nasal congestion, and post-nasal drip, the competent medical and lay evidence of record demonstrates that the Veteran's allergic rhinitis disability has not been manifested by evidence of nasal polyps, 50 percent nasal obstruction on both sides or complete obstruction on one side.  Although the examination that the RO attempted to schedule in May 2016 might have shown that the Veteran's symptoms met the criteria for a higher rating, when a claimant fails to report for an examination without good cause scheduled in conjunction with an initial rating, the claim should be rated based on the evidence of record.  See 38 C.F.R. 3.655 (2016); Turk v. Peake, 21 Vet. App. 565, 569-70 (2008).  In this case, there is otherwise no evidence showing that the Veteran has met the criteria for an initial compensable rating for rhinitis.  As such, the claim must be denied.

Pseudofolliculitis Barbae

The Veteran claims entitlement to an initial compensable rating for service-connected pseudofolliculitis barbae.  By way of background, the Veteran appealed the September 2004 rating decision which granted service connection for pseudofolliculitis barbae and assigned a non-compensable rating effective August 13, 2001.  The Board notes that during the period under consideration in this appeal, the criteria pertaining to rating the skin were revised twice: first in August 2002, then again in October 2008.  Generally, where the amended regulations expressly provide an effective date and do not allow for retroactive application, a veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Therefore, the Board must evaluate the appellant's claim for an increased rating under both the old criteria in the VA Schedule for Rating Disabilities and the regulations that became effective on August 30, 2002, in order to ascertain which version is most favorable to his claim, if indeed one is more favorable than the other.  However, for any date prior to August 30, 2002, the Board cannot apply the revised regulations.  With respect to the regulations that became effective on October 23, 2008, a Veteran who was rated under Diagnostic Codes 7800-7805 before October 23, 2008, can request review under the new regulations that became effective on October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2010).  A request for review under the new regulations has not been made and, therefore, under the circumstances of this case, the revised regulations are not for application.

Pursuant to the regulations in effect prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7814, applicable to tinea barbae, was to be evaluated according to the criteria for eczema under Diagnostic Code 7806.  The schedular criteria under Diagnostic Code 7806 were as follows.  A 10 percent evaluation was assigned for exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent evaluation was assigned for constant exudation or itching, extensive lesions, or marked disfigurement.  The highest evaluation, 50 percent, was assigned for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant eczema.

Alternately, prior to August 30, 2002, the Veteran's pseudofolliculitis barbae could be rated under 38 C.F.R. § 4.118, Diagnostic Code 7800, which governs disfiguring scars of the head, face or neck.  The schedular criteria for Diagnostic Code 7800 prior to August 30, 2002, were as follows.  A 10 percent rating was assigned for moderately disfiguring scars.  A 30 percent evaluation was assigned for severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles.  The highest evaluation, 50 percent, was assigned for scars resulting in complete or exceptionally repugnant deformity of one side of the face, or marked or repugnant bilateral disfigurement.

A note accompanying the now-deleted provisions of Diagnostic Code 7800 indicates that, when in addition to tissue loss and cicatrisation, there was marked discoloration, color contrast, or the like, the 50 percent evaluation could be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, could be submitted for central office rating, with several unretouched photographs.

Effective August 30, 2002, pseudofolliculitis barbae is rated pursuant to criteria under 38 C.F.R. § 4.118, Diagnostic Code 7813 (Dermatophytosis, including tinea barbae), which provides that the disorder should be rated as disfigurement of the head, face or neck under Diagnostic Code 7800, scars under Diagnostic Codes 7801-7805, or dermatitis under Diagnostic Code 7806, depending upon the predominant disability.

The revised schedular criteria of Diagnostic Code 7800 as of August 30, 2002 are as follows.  A 10 percent rating is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned in cases of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement.  A 50 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with four or five characteristics of disfigurement.  An 80 percent evaluation is warranted in cases of visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or, with six or more characteristics of disfigurement.

The eight "characteristics of disfigurement" are: (1) a scar of five or more inches (13 or more cm.) in length; (2) a scar of at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of the scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under the revised provisions of Diagnostic Code 7806 for dermatitis, effective from August 30, 2002, a 10 percent evaluation is assigned in cases where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent but less than 20 percent, of exposed areas are affected; or, when the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent evaluation is warranted in cases where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a 12-month period.  For purposes of Diagnostic Code 7806, the use of topical corticosteroids does not mean systemic therapy although in some cases a topical corticosteroid could conceivably be administered on a large enough scale to affect the body as a whole.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).

Under Diagnostic Code 7805, scars may be evaluated on the basis of limitation of function of the affected part.  The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 are applicable for evaluations of scars other than head, face, or neck.  As the Veteran's pseudofolliculitis barbae involves the head, neck, and face, the provisions of Diagnostic Codes 7801 and 7802 are not applicable.  The schedular criteria of Diagnostic Code 7803 and 7804 provide a maximum 10 percent evaluation.

At an August 2004 VA examination, the Veteran reported intermittent bumps and pustulose that developed on the underside of his chin, especially when he shaves frequently.  He reported that he had not really tried any treatment for this over the years except for penetrate cream which has menthol and camphor in it similar to Sarna anti-itch lotion, which he reported using once daily and feels that it works well.  He also reported that he had grown his beard out as much as possible in order to avoid ingrown hairs.  He denied using topical retinoids or antibiotics and denied using systemic antibiotics in the past.  Physical examination of pseudofolliculitis barbae revealed scattered hyperpigmented papules in the beard area but no pustules (blister-like areas) or erythema (redness of skin).  The examiner estimated that the facial involvement was approximately 10 percent with the papules which was about one percent of his overall body surface area.

A September 2013 VA treatment record shows that the Veteran had pseudofolliculitis barbae but had no lesions at that time.  He was advised to treat it with gentle skin care and hydrocortisone for itchy or irritated lesions on the face.

At the November 2013 DRO hearing, the Veteran reported that shaving would result in him breaking out in blisters which he would often treat with oils and creams.

At the May 2016 DRO hearing, the Veteran reported having applied a number of topical creams to his face including topical corticosteroids.

At an August 2016 VA skin examination, the examiner indicated that the Veteran's pseudofolliculitis barbae had not caused scarring or disfigurement of the head, face or neck; had not resulted in benign or malignant skin neoplasms; and had not resulted in any systemic manifestations.  The examiner added that although the Veteran had recently had an infection on his anterior neck area which had been treated in urgent care but had resolved following application of topical cream and prednisone, the neck infection was not related to service-connected pseudofolliculitis barbae.  The Veteran had not used topical or oral medications in the past 12 months except to treat the neck infection.  The examiner noted that the Veteran was clean shaven and appeared to be asymptomatic of the pseudofolliculitis barbae at that time.

A January 2017 private treatment record shows that the Veteran's pseudofolliculitis barbae appeared to be healing with only one non-tender bump on the left side of his face.

At the March 2017 hearing, the Veteran reported that his pseudofolliculitis barbae involved "craters in my head where my, my head and face is oozing, you know bleeding."  He also reported that he had been taking prednisone orally for at least three years as well as topical creams.

Applying the above facts to the criteria in effect prior to August 30, 2002, the criteria are more nearly approximated for the assignment of a 10 percent rating, and no higher, when rated by analogy to eczema under Diagnostic Code 7806.  The symptoms as summarized above can be reasonably described as including exfoliation, exudation or itching involving an exposed surface.  Although the Veteran has reported experiencing such symptoms, they do not appear to have been constant as the August 2004 examination revealed only hyperpigmented papules without pustules or erythema and the August 2016 examination indicated that the Veteran appeared to be asymptomatic at that time and there was no disfigurement.  In this regard, the criteria for a rating in excess of 10 percent are not met based on the criteria in effect prior to August 30, 2002.  To warrant the next higher, 30 percent rating, the evidence must demonstrate constant exudation or itching, extensive lesions, or marked disfigurement.  Similarly, a rating based on Diagnostic Code 7800 for scars is not for application because the examiner in August 2016 found upon physical examination that the Veteran's pseudofolliculitis barbae had not resulted in any scarring or disfigurement.  The most appropriate code under which to rate this disability based on the manifestations shown is therefore Diagnostic Code 7806.

As of August 30, 2002, the Veteran's service-connected pseudofolliculitis barbae is rated pursuant to Diagnostic Code 7813, which directs to rate as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806).  With reasonable doubt resolved in favor of the Veteran, the criteria in effect as of August 30, 2002 are also met for the assignment of a 10 percent rating under Diagnostic Code 7806, the most appropriate code.  While the August 2004 examiner indicated that the pseudofolliculitis barbae affected only one percent of the overall body surface, he indicated that it affected 10 percent of his face but did not specify the percent of exposed area affected.  At the time of the examination, however, physical examination revealed papules in the "beard area" which the Veteran identified as involving only the underside of the chin; however, the evidence shows that at times the sides of his face have also been affected.  Hence, to the extent the examiner's estimate only took into account the underside of his chin, the total affected area may reasonably be considered to be larger and could conceivably constitute 5 percent of exposed areas.  In light of the foregoing, the criteria for the assignment of a 10 percent rating have been more nearly approximated during the entire appeal period, under both the old, and revised regulations pertaining to rating the skin.

The Veteran's service-connected pseudofolliculitis barbae does not warrant an evaluation in excess of 10 percent under the regulations in effect beginning on August 30, 2002.  With regard to the schedular criteria of Diagnostic Code 7800, there is no indication of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); and, the Veteran does not have at least two or three characteristics of disfigurement.  As noted above, there is no scarring, and the examiners have indicated that there is no disfigurement, as contemplated by the rating criteria.  Similarly, under the schedular criteria of Diagnostic Code 7806, there is no showing of more than 20 percent of the entire body or more than 20 percent of exposed areas affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more during a 12-month period.  In this regard, although the Veteran reported at the Board hearing that he had been using prednisone for the past three years, the August 2016 examiner indicated, following a review of the claims file, that oral medications had been used to treat the non-service connected neck infection but had not been prescribed to treat pseudofolliculitis barbae.  As such, while the Veteran is competent to report which medications he has been prescribed, here, the Board finds that the assessment offered by a health care professional after a review of the Veteran's medical history is more probative as to the basis for which a particular medication was prescribed that the lay assertion the Veteran made in the context of a hearing for disability benefits.  The Board's review of the claims file has not otherwise revealed that systemic therapy has been prescribed for a total duration of six weeks or more during a 12-month period to treat his pseudofolliculitis barbae.  While it appears that at times he has been prescribed topical corticosteroids to address facial irritation, since this was only to be applied to his face, it cannot reasonably be considered an exception to the general rule that topical corticosteroids are not considered systemic therapy.  See Johnson v. Shulkin, No. 2016-2144, 2017 U.S. App. LEXIS 12601, at 11 (Fed. Cir. July 14, 2017).  Finally, there is no indication of limitation of function warranting a higher evaluation under Diagnostic Code 7805.

The Veteran's statements concerning the severity of the condition have been considered and they are competent, credible, and probative, regarding the symptoms that he experiences, except as discussed above; however, the most probative evidence, even considering his statements, does not show that he meets the criteria for an evaluation in excess of 10 percent.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Gastroesophageal Reflux Disease

Regarding GERD, the Veteran contends that this is related to episodes of gastroenteritis that occurred in service or, alternatively, that it is secondary to medication he is taking for his service-connected disabilities.  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Numerous post-service treatment records show that the Veteran currently has GERD.  Hence, the dispositive issue in this case is whether the Veteran's GERD is related to service or secondary to his service-connected disabilities.

At a February 2014 VA examination for GERD, a VA staff physician concluded, following a review of the claims file and examination of the Veteran, that the Veteran's GERD was less likely as not related to service because although the Veteran reported coughing up blood while in service, and service treatment records showed complaints related to digestion, such evidence did not point to or diagnose a claimed condition of GERD.  In an August 2016 addendum, the same examiner noted that although the service treatment records showed evidence of indigestion in June 1977, the episode was acute and transitory because there were no current complaints at separation.  The examiner did not address the Veteran's theory of secondary service connection.

In this regard, a May 2002 private treatment record shows that the Veteran's gastroenterologist opined, following esophagogastroduodenoscopy, that the Veteran' complaints, including reflux, were dysmotility related and were probably greatly being aggravated by the medications that he is on.  He further advised the Veteran to limit his narcotic use as well as anything that has anticholinergic properties such as Donnatal and Hydroxyzine.  In addition, VA treatment records show that following a March 2013 endoscopy, the Veteran's mild to moderate gastropathy was likely due to the use of acetylsalicylic acid and nonsteroidal anti-inflammatory drugs.

The Veteran is service connected for, among other disorders, rhinitis, and VA treatment records show that he has been prescribed Hydroxyzine and instructed to take one capsule by mouth three times a day as needed for antihistamine.  The Veteran is also service connected for bilateral knee strain, a right ankle disorder, and bilateral pes planus.  VA treatment records show that he has been prescribed narcotics including hydrocodone and morphine and has been instructed to take these medications to treat his pain.  The Veteran has reported taking these medications to treat his foot, ankle and knee pain.

In light of the above, the Board finds that there is sufficient evidence to grant the claim.  Although the doctors who indicated that the Veteran's medication was causing his GERD did not review the entire claims file prior to rendering their opinions, because the relationship between the Veteran's GERD and his medications is the dispositive issue in this case, and both appeared to have an accurate understanding of the Veteran's medical problems at that time, that fact does not weigh heavily against their conclusions.  Both opinions were rendered by competent medical professionals with access to the information necessary to opine as to a relationship between GERD and the Veteran's medications.

In sum, the Board finds that the evidence presently before the Board rises to the level of being at least evenly balanced as to whether the medication the Veteran takes for some of his service-connected disabilities has resulted in his GERD. While not comprehensive, the opinions appear to be at least minimally adequate to address the issue and there is no contrary opinion.  Hence, while no VA opinion has been obtained which specifically addresses the issue of secondary service connection, rather than further delay adjudication of the Veteran's appeal, the Board finds that there is sufficient evidence in order to grant the claim.

Based on the above, the evidence is evenly balanced as to whether GERD is proximately due to or the result of medications taken for service-connected rhinitis, bilateral knee strain, a right ankle disorder, and bilateral pes planus.  The Veteran is therefore entitled to the benefit of the doubt.  38 U.S.C.A. § 5107.  The benefit-of-the-doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

Erectile Dysfunction

Regarding ED, the Veteran has claimed that it was incurred in service after suffering trauma to his testicles.  Service treatment records show treatment for venereal disease and laceration on the penis and complaints of urethral discharge and pain during intercourse.  At separation, the Veteran reported a prior history of venereal disease which the examiner noted had occurred two to three years prior but resolved with treatment with no complications, no sequelae.  Normal genitourinary system was noted.  Current treatment records show diagnoses of ED.

At a February 2014 VA examination, the Veteran reported that he had been assaulted in 1976, which included getting hit in the groin, and that since that time he claimed to have difficulty urinating and loss of sexual drive.  The examiner, a staff physician, reviewed the claims file and examined the Veteran, and he checked a box indicating that it was at least as likely as not that the etiology of the Veteran's ED was an alleged in-service assault in 1976.  In the remarks section, the examiner stated only, "He claims that his medicines for his circulatory system also inhibits his erection.  He takes ProvexCV to stabilize his circulatory system.  By Veteran's own admission, his ED is at least as likely caused by his medicines."

The RO subsequently requested additional clarification and in an August 2016 addendum, the same examiner noted that after again reviewing the claims file, the earliest treatment he found for ED was in October 2003 when VA treatment records showed he had been prescribed sildenafil.  VA treatment records did not indicate that he had received treatment for ED in connection with the claimed in-service assault.  The examiner added that to the extent the February 2014 opinion indicated that he had concluded that the Veteran's ED had resulted from the alleged in-service assault, this had been based entirely on the Veteran's reported history.  The examiner now concluded that it was less likely than not that the claimed assault had resulted in the Veteran's current ED because any trauma to his groin had not required surgery to his testicles which are the male glands that are responsible for the production of testosterone.  In addition, the examiner explained that although the Veteran had been receiving medication for his ED since 2003, he was not taking hypertension medication at that time.  The examiner found the fact that the Veteran was an older male with chronic low back pain and a smoker to be significant.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The rationale offered in August 2016 is consistent with the evidence of record, clarified any discrepancies appearing in the February 2014 opinion and was provided by a physician with sufficient medical training and expertise to render such an opinion following review of the claims file.  Accordingly, the Board affords this opinion significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  To the extent the examiner failed to fully support every aspect of any of his conclusions, it is clear that he had a complete understanding of the pertinent evidence and considered the Veteran's theory that his ED was the result of trauma in service but found that the Veteran's non-service connected risk factors were the more likely cause of his ED.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  Since the Veteran is not service-connected for hypertension or a cardiovascular disorder, any deficiencies pertaining to such opinion do not diminish the adequacy of the opinion.

While the Veteran has offered his opinion that a claimed in-service trauma to his groin caused his current ED, the Board finds his statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to render a medical opinion, not all such questions are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a medical opinion could be rendered based on personal observation are factors in determining whether a non-expert medical opinion or diagnosis is competent evidence.  In the instant case, while the Veteran is competent to report symptoms related to ED, the question of the cause of those symptoms is not an observable fact.  It requires specialized medical training to make the appropriate interpretations, judgments, and conclusions about the significance of certain symptoms in the context of the Veteran's medical history as indicated in the claims file.  Therefore, the Board finds that the Veteran's assertion that a claimed in-service groin trauma caused his current ED is not competent evidence.

The competent and most probative evidence of record is the August 2016 opinion.  The examiner there considered all the evidence of record, provided adequate rationale for his conclusions, and added the weight of medical knowledge which adds to the probative value.

In addition, the Board notes that at various times the Veteran has claimed other alternative causes for his ED including that it is the result of a traumatic brain injury and PTSD medication but he has offered no specific evidence or theory as to how this has happened, nor does the evidence suggest any such relationship.  As such, while VA opinions addressing such claims were not obtained, none were required.  
See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

In sum, the most probative evidence of record shows that the Veteran's ED was not incurred in service and is not otherwise related to service.  Accordingly, the claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Lower Extremity Nerve Damage

The Veteran claims entitlement to service connection for nerve damage of the lower extremities.  Initially, the Board notes that a May 2016 statement of the case and examination request notes reflect that the RO attempted to schedule the Veteran for a VA etiological examination in connection with this claim but after he became agitated, began to use inappropriate language, and refused to schedule an appointment, the RO cancelled the examination request.  Where, as here, a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. 3.655 (2016).

Service treatment records are negative for complaints or treatment for lower extremity nerve damage.  At separation, there were no complaints related to lower extremity nerve damage and the lower extremities were found to be normal.

Post-service, a May 1978 VA examination revealed a normal musculoskeletal system and nervous system.  

A September 1995 private treatment record shows that the Veteran complained of sharp needle-like pain radiating from the left leg up into the lower back.  The impression was that there was acute lower back pain secondary to work-related activities of moving equipment and prolonged standing.  

A January 1997 private treatment record shows an electromyogram indicating mild L1-S1 radiculopathy.

A February 1997 private treatment record shows that the Veteran presented to a clinic for injuries suffered as a result of a motor vehicle accident which occurred in October 1996.  He was diagnosed with a history of cervical and lumbar injuries.  Another private treatment record of the same date shows an impression of bilateral lower extremity pain in the hips, knees and feet with no orthopedic abnormalities but noting that most of his symptoms may be due to peripheral neuropathy.

A November 1997 private treatment record shows that the Veteran reported that after a motor vehicle accident which occurred in October 1997, he began to experience pain immediately in his neck, hips, groin, ankles, and back.  It was noted that the Veteran had a past history of a work related injury that occurred in 1993 in which he was found to have a deteriorated disc in the lumbar area with pains also noted in the feet.  His back pain continued until the October 1996 motor vehicle accident in which he injured his neck and back which he said worsened his back pains.

A March 1999 private treatment record shows complaints of leg sciatica following a June 1994 work injury.  

A September 1999 private treatment record shows a history of chronic bilateral lower extremity peripheral neuropathy relating back to December 1993.

A June 2010 VA treatment record shows that the Veteran had previously been diagnosed with neuropathy secondary to low back radiculopathy.

At the DRO and Board hearings, the Veteran claimed that his lower extremity nerve damage was the result of his service-connected pes planus, ankle, and knee disabilities.

Based on the evidence of record, there is no basis to award service connection on a direct or secondary basis.  Direct service is not proven, inasmuch as the Veteran did not appear to have lower extremity nerve problems until around 1993.  While lower extremity peripheral neuropathy appeared to continue after that point, it was subsequently attributed to either work-related accidents or motor vehicle accidents, all of which occurred many years following service.  While the Veteran has offered his conclusory lay opinion that his foot, ankle and knee disabilities caused his lower extremity peripheral neuropathy, there is no other evidence supporting such a theory.  To the extent peripheral neuropathy may be considered an organic disease of the nervous system, there is no indication that it had its onset during service or the one-year presumptive period.  38 C.F.R. § 3.309(a).  The Board also observes that there is no evidence to show that organic disease of the nervous system existed or was "noted" in service or within one year of separation from service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.  In sum, given the Veteran's failure to appear for the May 2016 VA nerves examination, the Board must render its decision based on the record at hand.  Given the absence of evidence relating it to service, the claim must be denied.

Neck and Leg Cramps/Spasms

Initially, the Board notes that it will decline to expand the scope of these claims beyond that of disabilities characterized by leg and neck muscle spasms/cramps.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-8 (2009).  Although the Veteran is a non-expert, he is competent to identify symptoms such as muscle cramps and spasms and his lay description of these claims has been very consistent throughout the course of the appeal.  See August 2001 claim ("muscle spasm in neck," "muscle spasms leg"); October 2004 notice of disagreement ("muscle spasm in leg," "muscle spasm of the neck"); November 2013 DRO hearing ("muscle spasm in my neck," "muscle spasms in my leg"); May 2016 DRO hearing ("muscle spasm in my neck," "muscle spasms in my leg").

As to the merits of these claims, a review of the medical evidence of record fails to establish a diagnosed disability characterized by neck or leg cramps or spasms at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not identified a disability either.  Rather, he only generally complains of neck or leg cramps/spasms.  He does not assert that he has been specifically diagnosed with any neck or leg disability or underlying pathology characterized by cramps or spasms.

Significantly, in August 2016, a VA doctor opined, following a review of the claims file and an examination of the Veteran, that because the Veteran reported that his neck spasms had subsided, there was no current neck spasm condition and therefore any question as to nexus was moot.  The same doctor also opined, following a review of the claims file and an examination of the Veteran, that the Veteran did not have a current diagnosis associated with a leg cramp disorder.  The examiner further noted that the Veteran was not being seen or treated for a leg cramp condition and that he did not have any underlying electrolyte or vitamin deficiency to account for the symptoms.  In sum, the examiner opined, the Veteran gets left medial thigh cramps in bed that, while painful, are a normal physiological occurrence.

The only evidence of a neck or leg disability characterized by cramps/spasms consists of the Veteran's subjective complaints of symptoms of intermittent cramps or spasms.  Significantly, however, the evidence of record does not show an underlying diagnosed disorder characterized by such symptoms and even after the Veteran was specifically examined for his legs and neck in August 2016, the VA examiner concluded that he had essentially a normal physical examination in regard to those claimed disabilities.

Consideration has been given to the Veteran's contentions that he has current disabilities characterized by neck or leg cramps/spasms.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his cramps/spasms.  Further, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Board finds the Veteran's complaints of intermittent cramping without a diagnosed or identifiable underlying malady or condition analogous to complaints of pain alone without a diagnosed or identifiable underlying malady or condition.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of medicine in the context of a negative physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences intermittent leg and neck cramps or spasms, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159(a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a neck or leg disability characterized by spasms/cramps.  

The Veteran's opinion would also be significantly outweighed by the negative opinions from the August 2016 VA examiner who clearly holds the level of medical expertise to address the nature and etiology of the Veteran's complaints.  Significantly, the examiner there considered the Veteran's specific complaints of spasms and cramping in his neck and legs but after reviewing the entire claims file and examining the Veteran, he did not find a diagnosable disability pertaining to spasms/cramps specifically occurring in the legs, or spasms/cramps specifically occurring in the neck.  To the extent the examiner failed to fully support every aspect of his conclusion, it is clear that his opinion was based on a thorough consideration of the Veteran's contentions, review of the claims file and examination of the Veteran.  See Monzingo, 26 Vet. App. at 106; Acevedo, 25 Vet. App. at 294.

Accordingly, the first element required to establish service connection is not met and service connection cannot be granted for disabilities characterized by neck cramps/spasms or leg cramps/spasms.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable. 38 U.S.C.A. § 5107.

Passive Aggressive Personality Disorder

Initially, the Board notes that although the July 2004 rating decision characterized this issue as whether new and material evidence had been received in order to reopen a claim of entitlement to service connection for passive aggressive personality disorder, the Board finds that this is a new claim for service connection.  The July 2004 rating decision stated that the a June 1978 rating decision previously denied service connection for passive aggressive personality disorder and that the Veteran had been notified of this decision in a letter dated that same month.  The Board's review of this letter does not show any reference to a denial or claim for passive aggressive personality disorder.  While the June 1978 rating decision included passive aggressive personality disorder among a list of other non-service connected disabilities, that disorder was not listed as an issue under consideration in the rating decision, was not specifically addressed in that decision and there was no mention of passive aggressive personality disorder in the Veteran's January 1978 claim.

As to the merits of the claim, post-service treatment records reveal multiple diagnoses of passive aggressive personality disorder as do the service treatment records.  Significantly, however, a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.  Therefore, the Board must deny this claim as a matter of law.

The Board wishes to make clear that this determination in no way affects the Veteran's current entitlement to service-connected posttraumatic stress disorder with insomnia and traumatic brain injury for which he has been receiving a 100 percent schedular rating since August 2001.

ORDER

Entitlement to a higher initial rating for fracture of the right hand, middle (third) finger, dorsal corner of the base of the middle phalanx with joint surface involvement, currently evaluated as 10 percent disabling is denied.

Entitlement to an initial 10 percent rating, but no higher, for right avulsion fracture on the tip of the medial malleolus, for the period from August 13, 2001 through September 29, 2010, is granted, subject to the regulations governing payment of monetary awards.

Entitlement to a 20 percent rating, but no higher, for right avulsion fracture on the tip of the medial malleolus, for the period from September 30, 2010 to June 27, 2012, is granted, subject to the regulations governing payment of monetary awards.

Entitlement to rating in excess of 20 percent for right avulsion fracture on the tip of the medial malleolus, for the period from June 28, 2012 to the present, is denied.

Entitlement to an initial compensable rating for rhinitis is denied.

Entitlement to an initial 10 percent rating, but no higher, for pseudofolliculitis barbae is granted, subject to the regulations governing payment of monetary awards.

Entitlement to service connection for GERD is granted, subject to the regulations governing payment of monetary awards.

Entitlement to service connection for a disability characterized by neck cramps/spasms is denied.

Entitlement to service connection for a disability characterized by leg cramps/spasms is denied.

Entitlement to service connection for ED is denied.

Entitlement to service connection for nerve damage of the lower extremities is denied.

Entitlement to service connection for passive aggressive personality disorder is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


